UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:MARCH 31, 2014 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to NATIONAL AUTOMATION SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53755 26-1639141 (State or jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) P.O. Box 400775 Las Vegas, NV 89140 (Address of principal executive offices) (Zip Code) 877-871-6400 (Registrant’s telephone number, including area code) The registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company:See definitions of“large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer £ Accelerated filed £ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding as of July 14, 2014 Common Stock, $.001par value 1 EXPLANATORY NOTE The Company is amending its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2014 to add Exhibit 101 consisting of its interactive data files pursuant to Rule 405 of Regulation S-T, and to make corrections to its presentable financials for accuracy. 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 Item 1: Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4.Controls and Procedures 19 PART II – OTHER INFORMATION 21 Item 1.Legal Proceedings 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 22 Item 4.Mine Safety Disclosures 22 Item 5.Other Information 22 Item 6.Exhibits 22 SIGNATURES 23 3 PART I – FINANCIAL INFORMATION Item 1: Financial Statements NATIONAL AUTOMATION SERVICES, INC., CONDENSED CONSOLIDATED BALANCE SHEETS MAR 31, 2014 DEC 31, 2013 (unaudited) (audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses Total current assets Property, plant and equipment, net Deferred financing fees, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Current portion of loans, capital leases and line of credit Convertible debt, net of beneficial conversion feature of $0 and $920 Current portion of related party payable Total current liabilities LONG TERM LIABILITIES Long term loans, capital leases Long term related party payable Total liabilities STOCKHOLDERS’ DEFICIT Common stock $0.001 par value, 1,000,000,000 authorized, 743,987,294 and 615,987,293 shares issued and outstanding, respectively Additional paid in capital Stock payable Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 NATIONAL AUTOMATION SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) THREE MONTHS ENDED MAR 31, THREE MONTHS ENDED MAR 31, REVENUE $ $ Less: returns and allowances ) NET REVENUE COST OF REVENUE GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Professional fees and related expenses Forgiveness of accrued officer compensation ) TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME, non-operating Gain on bargain acquisition JD Field Services ) TOTAL OTHER INCOME, non-operating ) OTHER EXPENSE, non-operating Interest expense, net TOTAL OTHER EXPENSE, non-operating INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES NET INCOME (LOSS) $ $ ) BASIC INCOME (LOSS) PER SHARE $ $ ) DILUTED INCOME (LOSS) PER SHARE $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC WEIGHTED AVERAGE COMMON SHARES OUTSTANDING DILUTED The accompanying notes are an integral part of these condensed consolidated financial statements. 5 NATIONAL AUTOMATION SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) THREE MONTHS ENDED MAR 31, THREE MONTHS ENDED MAR 31, Operating Activities Net income (loss) $ $ ) Cash used by operating activities Depreciation and amortization Accretion of convertible notes beneficial conversion feature Forgiveness of accrued officer compensation ) Fair value of equity instrument ) Gain on bargain purchase of JD Field Services ) Changes in assets Increase in receivables ) Increase in prepaid expenses ) Changes in liabilities Increase in accounts payable and accrued liabilities Cash used by operating activities ) ) Investing Activities Purchase of fixed assets ) Cash retained by subsidiary Cash used by investing activities ) Financing activities Proceeds from sale of stock, net of offering costs Proceeds from line of credit Payments for loans ) Payments for leases ) Proceeds from convertible notes Cash provided by financing activities (Decrease) increase in cash ) Cash at beginning of the year Cash at end of the period $ $ SUPPLEMENTAL CASH FLOW Cash paid for interest $ $ Cash paid for income taxes $ $ SUPPLEMENTAL DISCLOSURE OF NON CASH INVESTING AND FINANCING TRANSACTIONS Stock issued for acquisition of JD $ $ Capitalized leases $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 NATIONAL AUTOMATION SERVICES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1: Organization and basis of presentation Basis of Financial Statement Presentation The accompanying reviewed condensed consolidated financial statements of National Automation Services, a Nevada corporation (“Company”), have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The information furnished in the condensed consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. As used in these Notes to the Condensed Consolidated Financial Statements, the terms the "Company,” "we,” "us,” "our," and similar terms refer to National Automation Services and, unless the context indicates otherwise its consolidated subsidiaries. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany transactions and accounts have been eliminated in consolidation. These financial statements have been presented in accordance with the rules governing a smaller reporting company for both periods of March 31, 2014 and March 31, 2013. These condensed consolidated financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s annual Report on Form 10-K filed with the SEC, from which the balance sheet information as of December 31, 2013, was derived. Business Overview NAS is a public holding company that holds subsidiaries which provide services for the domestic oil and gas industry. Our business plan takes action with expansion through carefully selected acquisitions. Our services are needed by a wide variety of oil and natural gas industry providers in both private and public sectors. Our focus is to increase shareholder value through these carefully selected companies with NAS bringing oversight and resources to each, which will allow them to maximize profitability and growth opportunities within their markets, and expanding their customer base.This strategy will allow for rapid advancement in overall assets and revenue streams for the Company. On February 24, 2014, the Company entered into a purchase and sale agreement with JD Field Services, Inc. (“JD”). This is the first of several anticipated acquisitions that the Company has as a part of its growth strategy.JD provides services to the oil and gas industry primarily focused around those activities that are related to oilfield services. They are licensed in all states west of the Mississippi River including Alaska to do trucking, but are focused primarily in the Rocky Mountain Region. Oilfield services provided include heavy haul, water haul, and rig moving services as well as equipment, supplies, and specialty long hauling services. The Company also provides oil and gas equipment rental services, hot shot, roustabout services, and construction site development services, as well as operates a fabrication division that builds special-order oil and gas equipment and trucks for customers. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash & Cash Equivalents The Company considers all highly liquid instruments purchased with an original maturity of three months or less to be cash. The Company has no cash equivalents for the periods presented. Prepaid Expenses Amounts paid in advance for a benefit not yet received. This type of expense normally includes costs paid in one fiscal year (or period) that benefits a future year (or period). 7 Property, Plant and Equipment As required by the Property, Plant and Equipment Topic of the Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”), the Company is required to use a predetermined method in calculating depreciation expense. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, which is generally ten/fifteen years for heavy machinery, five years for vehicles, two to three years for computer software/hardware and office equipment and three to seven years for furniture, fixtures and office equipment. Leasehold improvements are amortized over the shorter of the lease term or the estimated useful lives. Upon the sale or retirement of property or equipment, the cost and related accumulated depreciation or amortization is removed from the Company’s balance sheet with the resulting gain or loss reflected in the Company’s results of operations. Maintenance costs are expensed as incurred. Due to the nature of the equipment, major repairs are capitalized as they reflect an adjustment to the overall value of the equipment and its useful life can be extended. In evaluating the salvage value service equipment we use a standard of, Machinery and Equipment - Worth approximately 10 - 30% of purchase price after 10-15 years depending on the asset. Vehicles - Worth approximately 20% of purchase price after 10-15 years depending on the asset. These salvage values are based on industry averages for the type of machinery and equipment used in oilfield services. Sales Taxes The Company collects sales tax. The amount received is credited to a liability account as payments are received or invoices are generated. At any point in time, this account represents the net amount owed to the taxing authority for amounts collected but not yet remitted. Sales taxes are then remitted to the appropriate taxing jurisdictions. Allowance for Doubtful Accounts As required by the Receivables Topic of FASB ASC, the Company is required to use a predetermined method in calculating the current value for its bad debt on overall accounts receivable. The Company estimates its accounts receivable risks to provide allowances for doubtful accounts accordingly. We believe that our credit risk for accounts receivable is limited because of the way in which we conduct business largely in the areas of contracts. Accounts receivable includes the accrual of work in process for project contracts and field service revenue. We recognize that there is a potential of not being paid in a 12 month period. Our evaluation includes the length of time receivables are past due, adverse situations that may affect a contract’s scope to be paid, and prevailing economic conditions. We assess each and every customer to conclude whether or not remaining balances outstanding need to be placed into allowance and then re-evaluated for write-off. We review all accounts to ensure that all efforts have been exhausted before noting that a customer will not pay for services rendered. The evaluation is inherently subjective and estimates may be revised as more information becomes available. Revenue Recognition As required by the Revenue Recognition Topic of FASB ASC, the Company is required to use predetermined contract methods in determining the current value for revenue. Service Contracts Service revenue is recognized on a completed project basis - the Company invoices the client when it has completed the services, thereby, ensuring the client is legally liable to the Company for payment of the invoice. On service contracts, revenue is not recognized until the services have been performed. In all cases, revenue is recognized as earned by the Company. As the client becomes liable to the Company for services provided, as defined in the agreement, the client is then invoiced and revenue is accordingly recognized and recorded. The Company does not recognize or record any revenues for which it does not have a legal basis for invoicing or legally collecting. Fair Value Accounting As required by the Fair Value Measurements and Disclosures Topic of the FASB ASC, fair value is measured based on a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions (for additional information see Note 9: Fair value). 8 The three levels of the fair value hierarchy are described below: Level 1Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; Level 3Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). NOTE 2: Recently adopted and recently issued accounting guidance Issued Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the SEC did not, or are not believed by management to, have a material impact on the Company's present or future financial position, results of operations or cash flows. NOTE 3: Going concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. Even though we had a gain through bargain purchase of our acquisition of JD our operating revenues were insufficient to fund our operations. We had an income of $1,660,161 (of which $1,620,071 was the bargain purchase for JD) for the three months ended March 31, 2014, and a working capital deficiency of $(6,593,973) at March 31, 2014, which is due primarily to the increase in debt liabilities from the acquisition of JD. Based on the above facts, management determined that there was substantial doubt about the Company’s ability to continue as a going concern. We intend to expand our operations purely through acquisitions as previously described in Note 1. NOTE 4: Accounts receivable, net MAR 31, DEC 31, Accounts receivable $ $ Less: allowance for doubtful accounts ) Total $ $ NOTE 5: Property, plant & equipment MAR 31, DEC 31 Buildings $ $ Furniture and fixtures Vehicles Machinery and equipment Less: Accumulated depreciation ) Total $ $ Depreciation expense for the three months ended March 31, 2014 was $111,545 and for the year ended December 31, 2013 was $0. 9 NOTE 6: Loans, capital lease and lines of credit The following tables represent the outstanding principle balance of loans, capital leases and lines of credit (“LOC”) and accrued interest for the Company for the three months ending March 31, 2014. The Company acquired the debt as a part of the JD acquisition. Description Loan date Maturity date Original amount of loan Interest rate Balance as of MAR 31, 2014 Ally 02/24/2014 07/07/2014 0.00% Ally 02/24/2014 04/14/2014 0.00% Ally 02/24/2014 02/10/2019 4.00% Cat Financial 02/24/2014 11/09/2016 5.95% Peoples United Bank 02/24/2014 01/29/2016 10.10% Phil Timothy 02/24/2014 03/28/2023 6.00% Ford Credit 02/24/2014 03/16/2016 4.34% Ford Credit 02/24/2014 09/28/2015 6.39% Ford Credit 02/24/2014 09/28/2016 3.74% Ford Credit 02/24/2014 06/05/2016 7.89% Ford Credit 02/24/2014 02/28/2015 6.49% Ford Credit 02/24/2014 03/29/2017 7.89% Ford Credit 02/24/2014 10/29/2015 6.54% Ford Credit 02/24/2014 10/29/2015 6.54% Ford Credit 02/24/2014 09/30/2015 5.74% Ford Credit 02/24/2014 09/19/2016 8.29% GE Capital 02/24/2014 10/10/2018 6.42% GE Capital 02/24/2014 07/01/2018 7.24% John Deere Financial 02/24/2014 09/26/2017 4.00% Mack Financial Services 02/24/2014 03/12/2016 0.00% Mack Financial Services 02/24/2014 11/09/2016 0.00% Mack Financial Services 02/24/2014 01/18/2017 0.00% Mack Financial Services 02/24/2014 01/24/2018 6.00% MACU 02/24/2014 10/26/2018 2.99% Zion’s Bank 02/24/2014 10/15/2026 4.86% Zion’s Bank 02/24/2014 10/10/2016 4.57% Zion’s Bank 02/24/2014 09/30/2017 4.57% Zion’s Bank – LOC 02/24/2014 4.00% H&E – Capital lease 02/24/2014 10/22/2015 12.00% H&E – Capital lease 02/24/2014 07/01/2015 12.00% H&E – Capital lease 02/24/2014 07/01/2015 12.00% H&E – Capital lease 02/24/2014 07/01/2015 12.00% H&E – Capital lease 02/24/2014 07/01/2015 12.00% H&E – Capital lease 02/24/2014 01/17/2014 12.00% H&E – Capital lease 02/24/2014 01/17/2014 12.00% H&E – Capital lease 02/24/2014 01/15/2014 12.00% H&E – Capital lease 02/24/2014 01/20/2014 12.00% H&E – Capital lease 02/24/2014 01/20/2014 12.00% H&E – Capital lease 02/24/2014 03/25/2015 12.00% National Insurance 02/24/2014 South Bay Capital 07/25/2008 12.00% Capital lease 01/15/2009 Kinney 08/18/2013 08/18/2019 12.00% Goss 09/19/2013 09/19/2016 12.00% Kinney2 11/11/2013 11/11/2014 12.00% O’Connor 04/01/2009 10.00% Hanley 04/01/2009 10.00% Spiker 12/31/2010 10.00% Jesse 12/31/2010 10.00% Marlow 12/31/2010 10.00% Goss2 03/28/2014 03/28/2015 12.00% American Express Total debt liabilities $ Less: current portion ) Total long-term liabilities $ As of March 31, 2014, the Company noted several vendor payables outstanding. As such we recognized cumulative interest accrued on their outstanding balances in the amount of $25,480 which is included in accrued liabilities. Line of credit The Company has a $500,000 unsecured line of credit with Zion’s First National Bank. At March 31, 2014, interest was charged at LIBOR + 3.85%. The line of credit is scheduled for renewal November 16, 2015. The line of credit balance as of March 31, 2014 was $568,909. 10 NOTE 7: Convertible notes As of March 31, 2014, the following convertible notes payable are outstanding: Description Note Value BCF Value Amortized BCF Interest accrued Convertible note issued on April 15, 2011, at a 20% interest rate for six months, convertible to shares of stock at $0.02 per share Convertible note issued on September 16, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on September 11, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on November 20, 2013, at an annual 10% interest rate for the three months, convertible to shares of stock at $0.005 per share Convertible note issued on July 10, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.001 per share Convertible note issued on September 11, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on September 10, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Convertible note issued on September 18, 2013, at a 10% interest rate for six months, convertible to shares of stock at $0.005 per share Total $ NOTE 8: Related party transactions On February 24, 2014, the Company acquired a 6% promissory note with an officer of the Company through the acquisition of JD of $660,753.As March 31, 2014, the Company owes an additional $75,601, as expenses were paid by the officer on behalf of the company.As of March 31, 2014, $550,238 of principal and $19,224 of interest is outstanding. On February 24, 2014, the Company acquired a 7.05% promissory note with an officer of the Company through the acquisition of JD of $510,000.As March 31, 2014, the Company owes an additional $52,834, as expenses were paid by the officer on behalf of the company.As of March 31, 2014, $562,834 of principal and $0 of interest is outstanding. As of December 31, 2013, the Company had $172,173 of outstanding related party debt to former employees.The debt has been re-classified out of related party debt and into loans as of March 31, 2014, due to the fact that these former employees have not been associated with the Company for two years. 11 NOTE 9: Fair Value In accordance with authoritative guidance, the table below sets forth the Company’s financial assets and liabilities measured at fair value by level within the fair value hierarchy. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Fair value at March 31, 2014 Total Level 1 Level 2 Level 3 Assets: Fair market value of JD’s net identifiable assets acquired (see Note 11: Acquisitions) $ Total $ Liabilities, and stockholder’s deficit: Convertible debt, net of beneficial conversion feature $ Total $ Fair value at December 31, 2013 Total Level 1 Level 2 Level 3 Assets: Total $ Liabilities, and stockholder’s deficit: Convertible debt, net of beneficial conversion feature $ Total $ NOTE 10: Stockholders’ deficit Preferred Stock Our wholly owned subsidiary, ISS, has 125,000 shares of preferred stock authorized with a par value of $1.00; these shares have no voting rights and no dividend preferences. Common Stock On March 20, 2014, the Company issued 10,000,000 of a stock payable with the grant date of November 5, 2013, valued at $31,000. On March 26, 2014, the Company issued 118,000,000 shares of restricted common stock in consideration for the amended purchase and sale agreement dated March 21, 2014 (See Note 11: Acquisitions). Stock Payable On August 15, 2013, the Company granted 3,441,720 shares of restricted common stock in consideration for services rendered by former employees of the Company. Based upon board meeting minutes dated October 9, 2010, the Company granted stock in lieu of cash at a value of $0.10 per share or $344,712. As of March 31, 2014, the shares have not been issued. Prior to March 31, 2014, the Company elected to disclose reserved shares on the face of the balance sheet by having a contra equity account named "reserved shares". At March 31, 2014, the Company has decided to disclose reserved shares only in the stockholders’ deficit footnote and not on the face of the balance sheet. Reserved shares will continue to be broken out in the general ledger for internal tracking purposes, however, for presentation purposes, the Company has decided to re-classify the reserved shares into the common stock account instead of breaking it out as a separate line item. This results in the netting of the reserved shares to zero in the common stock account. The re-classification results in no change to the beginning balance and as of March 31, 2014, the Company has in reserve 158,000,000 shares based on the JD purchase and sale agreement (see Note 11: Acquisitions). 12 NOTE 11: Acquisitions Acquisition of JD Field Services, Inc. On February 24, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several anticipated acquisitions that NAS has as a part of its growth strategy. The JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. On March 21, 2014, the Company amended its purchase and sale agreement to JD as the original PSA left a 6 month “unwinding” provision should NAS not be able to achieve its benchmarks in uplifting and repayment of JD debt in the course of 270 days. We have amended this position to the following, (1) NAS shall pay or assume all outstanding debt of JD. Payment on debt held by JD where the Sellers have executed personal guarantees shall be given priority over other non-priority debts, and payments on such personally guaranteed debt will be accelerated if NAS or JD profits are sufficient to do so. (2) Each Seller of JD shall receive six percent (6%) of the outstanding common stock of NAS, constituting approximately six percent (6%) each of the total equity of NAS, but not requiring any fractional shares, or approximately fifty-nine million (59,000,000) shares each. (3) NAS shall provide to JD a Power of Attorney representing voting rights and control over approximately eighteen percent (18%) of the equity interests in NAS; holding in reserve, one hundred fifty eight million (158,000,000) shares of NAS Class A Common Stock to be representative of this Interest. (4) NAS shall pay any broker's commission associated with the purchase of JD interests, up to five hundred thousand dollars ($500,000).NAS shall pay any remaining broker's commissions. The Company calculated the fair value of the business acquisition as follows: ASSETS FEB 24, 2014 Cash $ Accounts receivable Prepaid expense Fixed Assets Intangible assets, net LIABILITIES A/P, accrued, loans and LOC Fair Market Value of Net Identifiable Assets on 2/24/2014 $ Purchase Price Less: Stock for consideration ) Bargain purchase option $ The following is the pro forma information that discloses the results of operations as though the business combination had been completed as of the beginning of the period being reported on. NAS JD Adjustments (Unaudited) MAR 31, MAR 31, MAR 01, MAR 31, ASSETS CURRENT ASSETS Cash $ Accounts receivable, net Prepaid expenses Total current assets Property, plant & equipment, net Intangible assets, net Other assets ) TOTAL ASSETS $ $ $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payables and accrued liabilities $ Current portion of loans, capital leases and line of credit Convertible debt, net of beneficial conversion feature net of $ 0 Related party payable Total current liabilities Long-term related party loans Long-term loans, capital leases and line of credit Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common stock $0.001 par value, 1,000,000,000 authorized, 744,227,121 issued and outstanding 2014 ) Additional paid in capital Stock payable Accumulated equity (deficit) ) ) Total stockholders’ equity (deficit) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ $ ) $ 13 NAS MAR 31, 2014 JD MAR 31, 2014 Adjustments MAR 01, 2014 MAR 31, REVENUE $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Professional fees and related expenses Forgiveness of accrued officer compensation ) ) TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) $ ) $ $ $ OTHER EXPENSE, non-operating Gain on acquisition, bargain purchase of JD ) ) Interest expense, net TOTAL OTHER EXPENSE (INCOME), non- operating ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES NET (LOSS) INCOME $ ) $ $ $ BASIC LOSS PER SHARE $ ) $ $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC & DILUTED The Company is finalizing this transaction including putting a final valuation on a customer list which will qualify for separate disclosure and accounting apart from goodwill. NOTE 12: Subsequent events On April 1, 2014, the Company issued 4,000,000 shares of restricted common stock for service agreements dated April 1, 2014. On April 2, 2014, the Company issued 4,000,000 shares of restricted common stock for security on a note payable agreement dated April 2, 2014. On April 18, 2014, the Company repaid our convertible noted entered into on September 10, 2013.We paid in cash a total of $5,720, which includes principle and accrued interest through April 18, 2014. On April 18, 2014, the Company repaid our convertible noted entered into on September 11, 2013.We paid in cash a total of $2,850, which includes principle and accrued interest through April 18, 2014. On April 18, 2014, the Company repaid our convertible noted entered into on September 11, 2013. We paid in cash a total of $2,850, which includes principle and accrued interest through April 18, 2014. On April 18, 2014, the Company repaid our convertible noted entered into on September 18, 2013. We paid in cash a total of $1,150, which includes principle and accrued interest through April 18, 2014. On April 18, 2014, the Company repaid our convertible noted entered into on September 19, 2013.We paid in cash a total of $2,850, which includes principle and accrued interest through April 18, 2014. On April 18, 2014, the Company repaid our convertible noted entered into on November 20, 2013. We paid in cash a total of $13,000, which includes principle and accrued interest through April 18, 2014. On June 4, 2014, the Company issued 21,000,000 shares of common stock for two service agreements dated April 11, 2014. On July 1, 2014, the Company issued 10,767,440 shares of restricted common stock in consideration for the convertible note dated April 11, 2011, (and in mutual agreement between the Company and note holder) in the amount of $124,000 principle and $145,186 in accrued interest. The shares were converted at a price per share of $0.025 per share based upon the mutual agreement. 14 Acquisition of Devoe Construction Services, LLC On July 3, 2014, NAS entered into a purchase and sale agreement with Devoe Construction Services, LLC (herein after referred to as “Devoe” or the “seller”.) This is the second of several anticipated acquisitions that NAS has as a part of its growth strategy.Devoe provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site.The purchase consideration is as follows: NAS is to acquire 92.6% of the company with 7.4% minority interest to be retained by seller.Consideration for the 92.6% is twelve million ($12,000,000) in cash and common stock of NAS.(1) Three million five hundred thousand dollars ($3,500,000) in cash on the closing date; (2) NAS shall place three million five hundred thousand dollars ($3,500,000) in an interest bearing escrow account; (3) on the closing date, NAS shall issue Promissory Notes (“seller note”) to each seller representing a total principal debt of one million dollars ($1,000,000) secured by the Company assets. Each seller note shall have a one (1) year term at an annual interest rate of three and one half percent (3.5%). Each seller note shall have a conversion provision to allow conversion of 100 percent of the principal and accrued interest into shares of common stock of NAS at 25% discount to average market trailing 10 day value, exercisable any time, and at seller’s option, after NAS’s shares have traded on a national exchange (AMEX or NASDAQ) for no less than three hundred and sixty five (365) days.(4) Upon closing, four million dollars, ($4,000,000) in value of NAS restricted common stock will be issued to seller at the calculated price at time of closing or on the first complete trading day following up list and offering, at the option of NAS. Share certificates will be issued within 30 days of Closing.(5) NAS shall pay any broker's commission associated with the purchase of Devoe interests. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Safe Harbor for Forward-Looking Statements When used in this Quarterly Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act and Section 21e of the Exchange Act regarding events, conditions, and financial trends that may affect the Company’s future plans of operations, business strategy, operating results, and financial position. Persons reviewing this Quarterly Report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual result may differ materially from those included within the forward-looking statements as a result of various factors. Such factors include, but are not limited to, general economic factors and conditions that may directly or indirectly impact our financial condition or results of operations. Executive Overview National Automation Services, Inc. (referred to herein as “NAS” or the “Company”) is a public holding company that serves the Petro Chemical / Oil and Gas Industry market place. Our services are needed by a wide variety of companies across varied market segments in the oil and gas industry. Central to an understanding of our financial condition and results of operations is our current cash shortage.At July 7, 2014, our cash on hand was approximately $84,000, and at March 31, 2014, although we had a gain through a bargain purchase of our acquisition of JD Field Services, Inc., (“JD”) our operating revenues were insufficient to fund our operations.Consequently, our reviewed March 31, 2014 financial statements contain, in Note 3, an explanatory paragraph to the effect that our ability to continue as a going concern is dependent on our ability to expand our operations through acquisitions in 2014 and beyond. We will be carefully managing our overhead to maximize the effects of profitable acquisitions. Our goal is to acquire companies with track records of long term, stable, and profitable operations. Each subsidiary will operate as its own entity with current management retained. This will allow the Company’s management to focus on maintaining or increasing current levels of revenues and profitability. On February 24, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several additional acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. On March 21, 2014, the Company amended its purchase and sale agreement to JD.(See the Form 8-K filed on 06/11/2014). On July 3, 2014, NAS entered into a purchase and sale agreement with Devoe Construction Services, LLC (herein after referred to as “Devoe” or the “seller”.) This is the second of several anticipated acquisitions that NAS has as a part of its growth strategy.Devoe provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. Critical Accounting Policies Use of Estimates The methods, estimates, and judgments we use in applying our accounting policies have a significant impact on the results we report in our financial statements. Some of our accounting policies require us to make difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. We believe our critical accounting policies are those described below. Prepaid Expenses Amounts paid in advance for a benefit not yet received. This type of expense normally includes costs paid in one fiscal year (or period) that benefits a future year (or period). 16 Property, Plant and Equipment As required by the Property, Plant and Equipment Topic of the Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”), the Company is required to use a predetermined method in calculating depreciation expense. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, which is generally ten/fifteen years for heavy machinery, five years for vehicles, two to three years for computer software/hardware and office equipment and three to seven years for furniture, fixtures and office equipment. Leasehold improvements are amortized over the shorter of the lease term or the estimated useful lives. Upon the sale or retirement of property or equipment, the cost and related accumulated depreciation or amortization is removed from the Company’s balance sheet with the resulting gain or loss reflected in the Company’s results of operations. Maintenance costs are expensed as incurred. Due to the nature of the equipment, major repairs are capitalized as they reflect an adjustment to the overall value of the equipment and its useful life can be extended. In evaluating the salvage value service equipment we use a standard of, Machinery and Equipment - Worth approximately 10 - 30% of purchase price after 10-15 years depending on the asset. Vehicles - Worth approximately 20% of purchase price after 10-15 years depending on the asset. These salvage values are based on industry averages for the type of machinery and equipment used in oilfield services. Allowance for Doubtful Accounts As required by the Receivables Topic of FASB ASC, the Company is required to use a predetermined method in calculating the current value for its bad debt on overall accounts receivable. The Company estimates its accounts receivable risks to provide allowances for doubtful accounts accordingly. We believe that our credit risk for accounts receivable is limited because of the way in which we conduct business largely in the areas of contracts. Accounts receivable includes the accrual of work in process for project contracts and field service revenue. We recognize that there is a potential of not being paid in a 12 month period. Our evaluation includes the length of time receivables are past due, adverse situations that may affect a contract’s scope to be paid, and prevailing economic conditions. We assess each and every customer to conclude whether or not remaining balances outstanding need to be placed into allowance and then re-evaluated for write-off. We review all accounts to ensure that all efforts have been exhausted before noting that a customer will not pay for services rendered. The evaluation is inherently subjective and estimates may be revised as more information becomes available. Revenue Recognition As required by the Revenue Recognition Topic of FASB ASC, the Company is required to use predetermined contract methods in determining the current value for revenue. Service Contracts Service revenue is recognized on a completed project basis - the Company invoices the client when it has completed the services, thereby, ensuring the client is legally liable to the Company for payment of the invoice. On service contracts, revenue is not recognized until the services have been performed. In all cases, revenue is recognized as earned by the Company. As the client becomes liable to the Company for services provided, as defined in the agreement, the client is then invoiced and revenue is accordingly recognized and recorded. The Company does not recognize or record any revenues for which it does not have a legal basis for invoicing or legally collecting. Potential Derivative Instruments We periodically assess our financial and equity instruments to determine if they require derivative accounting. Instruments which may potentially require derivative accounting are conversion features of debt and common stock equivalents in excess of available authorized common shares. We have determined that the conversion features of our debt instruments are not derivative instruments because they are conventional convertible debt. 17 Summary of Consolidated Results of Operations A: Three Months Ended March 31, 2014 compared to the Three Months Ended March 31, 2013 March 31, (unaudited) % Change Revenue $ $ 100 % Less: returns and allowances ) (100 %) Total net revenue 100 % Cost of revenue 100 % Total gross profit 100 % Operating expenses Selling, general and administrative expenses 1,664 % Professional fees and related expenses 43 % Forgiveness of accrued officer compensation ) ) % Total operating expenses 713 % Operating income (loss) ) 646 % Gain on acquisition ) ) % Interest expense, net 76 % Total other (income) expense ) (2,198 )% Net income (loss) $ $ ) 1,735 % Revenues and Costs of Revenue. For the three months ended March 31, 2014, compared to the three months ended March 31, 2013, our total net revenue increase by $1,991,579 or 100% due to our acquisition of JD and their ongoing revenue from operations. Total gross profit was $411,417 or 100% compared to $0 in the previous period. Costs of revenue consist of labor and overhead for services provided by the Company, that we added through our acquisition. Operating income (loss). For the three months ended March 31, 2014, compared to the three months ended March 31, 2013, our total operating income increased by $195,680 or 646% to $165,299 compared to a loss of $(30,281). This increase is due primarily to our acquisition of JD and their operating expenses for the one month period of March 31, 2014. We had a forgiveness of officer compensation, additional professional fees associated with our review and audit of financials, and an increase in payroll expenses, for our administrative office staff in our JD subsidiary. Gain on acquisition. For the three months ended March 31, 2014, compared to the three months ended March 31, 2013, we had a gain on acquisition in the amount of $1,620,071 for the purchase of our new subsidiary. Interest expense, net.Interest expense, net increased by $53,949, or 76%, to $125,209 which represents the convertible note interest, and accounts payable interest and interest incurred on our debt, that we added through our acquisition, for our subsidiary incurred for the current three month period ending March 31, 2014. Liquidity and Capital Resources/ Plan of Operation for the Next Twelve Months Our business plan is to acquire companies with track records of long term, stable, and profitable operations.Each subsidiary operates as its own entity with current management retained. This will allow the Company’s management to focus on maintaining or increasing current levels of revenues and profitability.Each subsidiary provides their financials to NAS and the Company will make site visits to ensure companies are in compliance for reporting and monitoring purposes. The Company has evaluated the scope of its business plan and has modified the plan to reduce corporate overhead functions leaving all operating activities at the subsidiary level. The benefits of this new direction are being realized in 2014, and beyond, due to our acquisition plan. We feel this new focus will offer each subsidiary an opportunity for growth through synergies created by becoming a part of NAS. 18 On February 24, 2014, the Company entered into a purchase and sale agreement with JD. This is the first of several additional acquisitions that NAS has as a part of its growth strategy. JD provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site. They are licensed in all states west of the Mississippi River including Alaska to do trucking, but are focused primarily in the Rocky Mountain Region. Oilfield services provided include heavy haul, water haul, and rig moving services as well as equipment, supplies, and specialty long hauling services. JD also provides oil and gas equipment rental services, hot shot, roustabout services and construction site development services. JD also operates a fabrication division that builds special-order oil and gas equipment and trucks for customers. JD is the first of many that will provide operational revenues and increase in fixed asset value for NAS. JD’s purchase has added additional long-term debt to NAS, which we intend to repay as a part of our recapitalization strategy, which has begun. We are also in the process of additional financing to provide to JD capital for their expansion plans. These capital financing requests are an added bonus to the growth strategy of NAS and will improve our recapitalization efforts. On July 3, 2014, the Company entered into a purchase and sale agreement with Devoe Construction Services, LLC (“Devoe”). This is the second of several additional acquisitions that NAS has as a part of its growth strategy. Devoe provides oilfield services to the oil and gas industry primarily focused around those activities that are related to the drilling, operation(s) and maintenance of the well-site, located in Colorado. We are also in the process of additional financing to provide to Devoe capital for their expansion plans. These capital financing requests are an added bonus to the growth strategy of NAS and will improve our recapitalization efforts. Summary of Consolidated Cash Flow for the three months ended March 31, 2014 and 2013(rounded) Our total cash increased approximately by $3,300, or 36%, to approximately $12,500 for the three months ended March 31, 2014, compared to approximately $9,200 for the three months ended March 31, 2013. Our consolidated cash flows for the three months ended March 31, 2014, and 2013 were as follows: MAR 31, 2014 MAR 31, 2013 Net cash used by operating activities $ ) $ ) Net cash used by investing activities $ ) $ Net cashprovided by financing activities $ $ Operating Activities: Our total cash used by operating activities increased by $10,000, or 87%, to $(21,400) for the three months ended March 31, 2014, compared to $(11,400) for the three months ended March 31, 2013.The change is primarily due to our recent acquisition of JD and the changes represented by net income and increases in accrued expenses for the three months ended March 31, 2014. Investing Activities:Our investing activities were limited to the purchase of capital equipment and our subsidiary retaining cash during the purchase of the acquisition on February 24, 2014 Financing Activities: Our total cash provided by financing activities decreased by $400, or 2%, to $16,600 for the three months ended March 31, 2014, compared to $20,000 for the three months ended March 31, 2013. The decrease is due in part to our payments on debt agreements. Current Commitments for Expenditures Our current cash commitments for expenditures are mainly operational and SEC compliance in nature. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, and results of operations, liquidity or capital expenditures. Item 4.Controls and Procedures We conducted an evaluation, with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, as of March 31, 2014, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities Exchange Commission's rules and forms, including to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure.Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that as of March 31, 2014, our disclosure controls and procedures were not effective at the reasonable assurance level due to the material weaknesses identified and described in Item 9A(b). 19 Our principal executive officers do not expect that our disclosure controls or internal controls will prevent all error and all fraud.Although our disclosure controls and procedures were designed to provide reasonable assurance of achieving their objectives and our principal executive officers have determined that our disclosure controls and procedures are effective at doing so, a control system, no matter how well conceived and operated, can provide only reasonable, not absolute assurance that the objectives of the system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented if there exists in an individual a desire to do so.There can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rules13a-15(f) and 15d-15(f) promulgated under the Exchange Act, as amended, as a process designed by, or under the supervision of, our principal executive and principal financial officer and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles in the United States and includes those policies and procedures that: · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect our transactions and any disposition of our assets; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect all misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis.Our management assessed the effectiveness of our internal control over financial reporting as of March 31, 2014.In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO)in Internal Control-Integrated Framework.Based on this assessment, Management identified the following three material weaknesses that have caused management to conclude that, as of March 31, 2014, our disclosure controls and procedures, and our internal control over financial reporting, were not effective at the reasonable assurance level. We do not have sufficient control over our written agreements. Management evaluated the impact of our failure to have sufficient control over our written agreements and has concluded that the control deficiency that resulted represented a material weakness. We do not have written documentation of our internal control policies and procedures.Written documentation of key internal controls over financial reporting is a requirement of Section 404 of the Sarbanes-Oxley Act for the period ending March 31, 2014.Management evaluated the impact of our failure to have written documentation of our internal controls and procedures on our assessment of our disclosure controls and procedures and has concluded that the control deficiency that resulted represented a material weakness. 20 We do not have sufficient segregation of duties within accounting functions, which is a basic internal control.Due to our size and nature, segregation of all conflicting duties may not always be possible and may not be economically feasible.However, to the extent possible, the initiation of transactions, the custody of assets and the recording of transactions should be performed by separate individuals.Management evaluated the impact of our failure to have segregation of duties on our assessment of our disclosure controls and procedures and has concluded that the control deficiency that resulted represented a material weakness. To address these material weaknesses, management performed additional analyses and other procedures to ensure that the financial statements included herein fairly present, in all material respects, our financial position, results of operations and cash flows for the periods presented.Accordingly, we believe that the financial statements included in this report fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods presented. Remediation of Material Weaknesses To remediate the material weakness in our documentation, evaluation, and testing of internal controls we plan to engage a third-party firm to assist us in remedying this material weakness once resources become available. We intend to remedy our material weakness in regard to control over written agreements by review of written agreements with our audit committee and subsequent working documentation to establish controls over accuracy in our disclosure and presentation of the written agreements. We also intend to remedy our material weakness with regard to insufficient segregation of duties by hiring additional employees in order to segregate duties in a manner that establishes effective internal controls once resources become available. We also intend to remedy our non-timely filing requirements by hiring additional employees in order to ensure that disclosure control is reviewed and monitored on a timely basis for the submission of our required flings to the SEC. Change in internal control over financial reporting No change in our internal control over financial reporting (as defined in Rules13a-15(f)and 15d-15(f)under the Exchange Act) occurred during the period ended March 31, 2014, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings None Item 2.Unregistered Sales of Equity Securities and Use of Proceeds On March 20, 2014, the Company issued 10,000,000 of a stock payable from the grant date of November 5, 2013. On March 26, 2014, the Company issued 118,000,000 shares of restricted common stock in consideration for the amended purchase and sale agreement dated March 21, 2014. On April 1, 2014, the Company issued 4,000,000 shares of restricted common stock for service agreements dated April 1, 2014. On April 2, 2014, the Company issued 4,000,000 shares of restricted common stock for security on a note payable agreement dated April 2, 2014. On June 4, 2014, the Company issued 21,000,000 shares of common stock for two service agreements dated April 11, 2014. On July 1, 2014, the Company issued 10,767,440 shares of restricted common stock in consideration for the convertible note dated April 11, 2011, (and in mutual agreement between the Company and note holder) in the amount of $124,000 principle and $145,186 in accrued interest. The shares were converted at a price per share of $0.025 per share based upon the mutual agreement. 21 Noted in our registration statement Form 10, Form 10-K, and Form 10-Q, we have had the noted sales of unregistered securities within the past three months. There were no underwritten offerings employed in connection with any of the transactions described above. Except as stated above, the above issuances were deemed to be exempt under Rule 504 or 506 of Regulation D and/or Section 4(2) or 4(6) of the Securities Act of 1933, as amended, since, among other things, the transactions did not involve a public offering, the investors were accredited investors and/or qualified institutional buyers, the investors had access to information about our company and their investment, the investors took the securities for investment and not resale, and we took appropriate measures to restrict the transfer of the securities. Item 3.Defaults Upon Senior Securities On July 1, 2014, the Company issued 10,767,440 shares of restricted common stock in consideration for the convertible note dated April 11, 2011, (which was in default) in the amount of $124,000 principle and $145,186 in accrued interest. The shares were converted at a price per share of $0.025 per share based upon the mutual agreement. Item 4.Mine Safety Disclosures None Item 5.Other Information None Item 6.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 22 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NATIONAL AUTOMATION SERVICES, INC. (Registrant) Date:July 14, 2014 By: /s/ Robert W. Chance Name:Robert W. Chance Title: President and Chief Executive Officer (Principal Executive Officer) By: /s/ Jeremy W. Briggs Name:Jeremy W. Briggs Title: Chief Financial Officer (Principal Financial Officer) 23
